Citation Nr: 1145822	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-37 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the Veteran is considered to have been a fugitive felon during the period from September 13, 2005 to October 26, 2005, for VA compensation and pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to February 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2011, the Veteran testified before the undersigned at the RO (Travel Board hearing); a transcript has been associated with the record.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the RO issued an administrative letter in June 2008, which informed the Veteran that law enforcement had informed the VA that he was identified as a fugitive felon because he was the subject of an outstanding warrant.  

The RO informed him that the determination could have been due to a record keeping issue, and that no action would be taken to adjust his VA benefits for at least 60 days from the date of the letter.  The letter reflected the warrant dates of September 13, 2005 to October 26, 2005, and advised him to contact law enforcement to determine what must be done to clear the warrant, and to provide official documentation to the VA when the warrant had been cleared.  

In response, the Veteran provided a June 2008 letter from the State of Washington Department of Corrections which stated that the Veteran did not currently have an active warrant for his arrest, and that they had closed their interest in his community supervision case on August 1, 2006.  He also provided a letter from his Parole Officer, date in June 2006, which stated that he had been on supervision with the Washington Department of Corrections for the prior eleven months, and that he had complied with his court-ordered conditions.  The Parole Officer noted that the Veteran had "been no problem while on supervision in this office."  

A service member eligible for compensation benefits may not be paid such benefit for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002).  In pertinent part, the implementing regulation mirrors 38 U.S.C.A. § 5313B, and states: (2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2) (2011).  

The regulation defines a felony to include a high misdemeanor under the laws of a state, and a high misdemeanor is defined as an offense that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3) (2011).  

In this case, there is no evidence that identifies the Veteran's underlying offense which resulted in the relevant warrant, nor is it clear why the 2005 warrant was withdrawn.  The Veteran indicated at his hearing that the warrant had been mistakenly issued.  

The claims file contains documents showing that the Veteran had a warrant issued in December 2004 by the Sheriff's department in Los Angeles, California, which listed the offense as "Dangerous Drugs."  However, there is no indication as to whether this offense is a felony or high misdemeanor that would be a felony under Federal law.

Based on the Veteran's hearing testimony and the evidence in his VA medical records, it appears that the Veteran was on probation from July 11, 2005 to July 19, 2005.  

He reported to VA health providers in September 2005 that he was incarcerated just prior to his hospitalization in August 2005 due to possession of rock cocaine.  VA medical records show that he was admitted to the American Lake VA hospital sometime in August 2005 and released on August 11, 2005.  

He has testified that, in September 2005, he left a detention center in Washington State and tried to check in to the probation office, but that it was closed.  He proceeded to St. John's hospital for mental health treatment and was transferred the same day to American Lake VA hospital, where he was admitted for in-patient treatment.  

VA medical records show that the Veteran was admitted on September 27, 2005.  At that time, he indicated that he had missed an appointment with his Parole Officer on September 6, 2005, and that he was worried about the consequences.  These records reflect that the Veteran was encouraged to contact his parole officer upon his release on October 7, 2005.   

A print-out from the VA's Fugitive Felon Program reflects that a warrant was issued on September 13, 2005 and cancelled on October 25, 2005.  The offense was listed as "Flight Escape."  

It appears that, in July 2006, the Veteran applied to have his adult offender supervision transferred from the state of California to Washington State.  

Without further information, the Board is unable to make a determination as to whether this is a felony or high misdemeanor that would be a felony offense under Federal law.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain available records pertaining to the warrant issued against the Veteran on September 13, 2005, including any documentation which reflects the underlying charge for which the warrant was issued, and any documentation which reflects how and in what manner the warrant was cleared on October 25, 2005.

These efforts should include seeking the relevant records from the states of California and Washington.

2.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before the case is returned to the Board for further review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

